Title: Marquis de Lafayette to John Adams, 25 June 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


        
          My dear Sir
          L’Orient June the 25th 1784
        
        At the Very instant of Sailing for America, I stop to Send You the New Modelled Regulations of the Cincinnati— My principles Ever Have Been Against Heredity, and While I was in Europe disputing about it with a few friends, My letters to the Assembly, and still more Particularly to the president, Made them Sensible of My Opinion Upon that Matter— Untill Heredity Was Given Up, I forbeared Mentionning in Europe What Sense I Had Expressed— But Mr̃ Jay Being in Paris, I once Explained My conduct to Him, and He Appeared Very Well satisfied— The Valüe I Have for Your Esteem is the Reason Why I Mention those particulars—and so far as Respects me, it is for You that I write this Minuted Account.
        Mr̃ Jay is Named a Minister for foreign Affairs—Mr̃s John Adams, Franklin, and Jefferson are Appointed a Committee to Make Treaties with European Powers
        With Every Sentiment of an Affectionate Regard I Have / the Honour to Be / dear Sir / Your obedient Humble Servant
        
          Lafayette
        
        
          Whatever Has Been thought Offensive, You see the Cincinnati Have Given it Up— Now the New frame Must Be Examined— in Every Circumstance, My dear Sir, depend upon it You Will find me, what Ever I Have Been, and perhaps With some Eclat—i.e.—a Warm friend to the Army—a still Warmer Advocate for the Cause of Liberty— But those two things, When the army is put to the proof—You Will ever aknowledge to Agree with each other.
        
      